Exhibit 10.4

Brookfield Asset Management Inc.

Brookfield Place Suite 300 181 Bay Street, P.O. Box 762

Toronto, Ontario, Canada M5J 2T3

March 26, 2018

Brookfield Property Partners L.P.

73 Front Street, 5th Floor

Hamilton, HM 12 Bermuda

GGP Inc.

350 N. Orleans St., Suite 300

Chicago, IL 60654

Ladies and Gentlemen:

Reference is made to that certain Agreement and Plan of Merger, dated as of
March 26, 2018, by and among Brookfield Property Partners L.P., a Bermuda
limited partnership (“Parent”), Goldfinch Merger Sub Corp., a Delaware
corporation and an indirect, wholly owned subsidiary of Parent, and GGP Inc., a
Delaware corporation (the “Company”) (such agreement, the “Merger Agreement”).
Capitalized terms used in this letter agreement (this “Agreement”) but not
defined herein shall have the meanings ascribed to such terms in the Merger
Agreement.

(a) Master Services Agreement and Waiver of Management Fees. Affiliates of
Brookfield Asset Management Inc. (“BAM”) provide services to Parent and various
Affiliates of Parent under that certain Amended and Restated Master Services
Agreement, dated as of March 3, 2015, by and among BAM, Parent, Brookfield
Property L.P., Brookfield Global Property Advisor Limited, Brookfield Property
Group LLC, Brookfield Asset Management Private Institutional Capital Adviser US,
LLC, BPG Holdings Group Inc. and each of the Holding Entities listed on Schedule
A thereto, as amended by that certain First Amendment to the Amended and
Restated Master Services Agreement, dated as of July 1, 2015 (the “BPY Master
Services Agreement”). In addition, Brookfield Property L.P. is also required to
pay to an Affiliate of BAM Equity Enhancement Distributions (as defined and
calculated in accordance with that certain Amended and Restated Limited
Partnership Agreement, dated as of the 8th day of August, 2013, by and among
Parent, Brookfield Property Special L.P., BAM , BPY I L.P., BPY II L.P. and
Brookfield US Corporation, as amended by that certain First Amendment to the
Amended and Restated Limited Partnership Agreement, dated as of December 4, 2014
and as further amended by that certain Second Amendment to the Amended and
Restated Limited Partnership Agreement, dated as of July 1, 2015 (the “BPL
LPA”)). BAM, on behalf of its Affiliates that are party to the BPY Master
Services Agreement and the BPL LPA, and the Company hereby agree to negotiate in
good faith and enter into, effective as of and conditioned upon the occurrence
of the Charter Closing, a master services agreement on substantially similar
terms to those contained in the BPY Master Services Agreement provided, however,
that BAM hereby waives any management fees that may be payable by the Company to
BAM for a period of twelve (12) months from and after the Charter Closing Date.
BAM hereby further waives, effective as of and conditioned upon the occurrence
of the Charter Closing, for a period of twelve (12) months from and after the
Charter Closing Date, any



--------------------------------------------------------------------------------

incremental Equity Enhancement Distributions (as defined and calculated in the
BPL LPA) and any incremental base management fees payable under the BPY Master
Services Agreement, in each case associated only with the number of Parent
Common Units issued in the Parent Common Units Exchange (or issued by Parent
following an exercise of the redemption right of the Class A Stock issued
pursuant to the Merger Agreement).

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware applicable to Contracts made
and performed in such State without giving effect to the choice of Law
principles of such State that would require or permit the application of the
Laws of another jurisdiction.

(c) Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.
Nothing expressed or implied in this Agreement is intended or shall be construed
to confer upon or give any Person, other than the parties, any rights or
remedies under or by reason of this Agreement.

(d) Counterparts. This Agreement may be executed in two or more counterparts
(including by electronic or .pdf transmission), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery of any signature page by facsimile, electronic or .pdf
transmission shall be binding to the same extent as an original signature page.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

Please acknowledge by signing below that the foregoing reflects our agreement
relating to the subject matter herein.

 

BROOKFIELD ASSET MANAGEMENT INC.

By:  

/s/ Jusin Beber

Name:   Justin Beber Title:   Senior Managing Partner

[Signature Page to Waiver of Fee Side Letter]



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first set forth above:

BROOKFIELD PROPERTY PARTNERS L.P.

 

By:       BROOKFIELD PROPERTY PARTNERS LIMITED, its general partner

By:  

/s/ Jane Sheere

Name:   Jane Sheere Title:   Secretary

GGP INC.

By:  

/s/ Sandeep Mathrani

Name:   Sandeep Mathrani Title:   Chief Executive Officer

[Signature Page to Waiver of Fee Side Letter]